NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TEOMAN GURSON; and GURSON                       No. 16-72991
GULSON, aka Gulson Gurson,
                                                Agency No. A098-263-632
                Petitioners,

 v.                                             MEMORANDUM0*

MATTHEW G. WHITAKER,
Attorney General,

                Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2018*1*
                             San Francisco, California

Before: GRABER, THACKER,**2* and BENNETT, Circuit Judges.

      Petitioners Teoman Gurson and Gulson Gurson seek review of the Board of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephanie Dawn Thacker, United States Circuit Judge
for the Fourth Circuit, sitting by designation.
                                           1
Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal

proceedings to pursue asylum, withholding of removal, and Convention Against

Torture (“CAT”) relief. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we

deny the petition.

       The BIA did not abuse its discretion in denying Petitioners’ second motion to

reopen. Ordinarily, “a party may file only one motion to reopen deportation or

exclusion proceedings . . . and that motion must be filed no later than 90 days after

the date on which the final administrative decision was rendered.”            8 C.F.R.

§ 1003.2(c)(2). A statutory exception to the time and number bars is available if the

petitioner presents evidence that is “material and was not available and could not

have   been    discovered    or   presented    at   the   previous   hearing.”       Id.

§ 1003.2(c)(3)(ii).

       Petitioners’ second motion to reopen is untimely, and they have failed to

demonstrate a material change of conditions in Turkey that would entitle them to the

statutory exception. The publication of our denial of Petitioners’ asylum application

is not material to the application for relief because Petitioners have not demonstrated

that the publication increased their risk of harm in Turkey. Nor are the articles

attached to the motion material to their application for relief. While these articles

demonstrate general radicalization and violence against women in Turkey, it was

within the BIA’s “broad discretion” to hold that these articles are insufficient to show

                                           2
that reopening is warranted in this case. See Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010) (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

      Petition DENIED.




                                        3